Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in the Replacement Sheets figures 6a and 6B are too small; the character of lines Figures 9-10 is poor due to not being sufficiently dense and dark, and uniformly thick to allow reproduction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Llop (US 20170252126).
Regarding Claim 1, Llop, in the same field of endeavor discloses a zygomatic implant guide apparatus (Figure 35; Paragraph [0106]) for zygomatic dental implants (Paragraph [0106]) in a patient having a maxillary arch, maxillary sinus, and zygoma, the apparatus comprising: a first surgical guide 50 configured to overlay and conform (see Figure 36) to at least a portion of the patient's maxillary arch via 20 and at least a portion of an area lateral to the maxillary sinus (50 conforms to side wall outside of the bone; Paragraph [0106]); the first surgical guide further configured with a first maxillary sinus window (boxed in below labeled as first window) adjacent the patient’s maxillary sinus (adjacent can be interpreted in the broadest reasonable interpretation as in the mouth would be adjacent); 
a second surgical guide 20 configured to conform to substantially the same portion of a patient's maxillary arch via 50, and at least a portion of an area zygoma 310; the second surgical guide further configured with a second maxillary sinus window (labeled below second window; Paragraph [0107]) and at least one bushing sleeve (Paragraph [0013] explains there are tandemly aligned bushings 316 which the bushing sleeve corresponds to 316 and the hole 20 that the bushings are inserted into; Paragraph [0018] discloses multiple bushings form a channel; see Figure 36a); at least one bushing 320 configured for insertion into the at least one bushing sleeve 316, the bushing further configured to extend into the maxillary sinus and engage and govern the position of a zygomatic implant drill 300; (Paragraph [0106]); 
wherein the at least one bushing is configured to extend into the patient's maxillary sinus when engaged with the at least one bushing sleeve (see circled portion below; the bushing connects further behind 20; see Figure 36A; Paragraph [0108]), thereby aligning the zygomatic implant drill such that the zygomatic drill enters a zygomatic bone in the patient in a predetermined position (Paragraph [0106]).

    PNG
    media_image1.png
    464
    488
    media_image1.png
    Greyscale

	Regarding Claim 2, Llop discloses the first maxillary sinus window guide (see boxed in portion above labeled first window) is configured for placement on a lateral wall of the maxillary sinus (Paragraph [0016] discloses the implant can be laid outside of the skull’s bone and sinus structure).
	Regarding Claim 3, Llop discloses the secondary maxillary sinus window of the second surgical guide (labeled above second window)  is configured for placement on the lateral wall of the maxillary sinus (Paragraph [0016] discloses the implant can be laid outside of the skull’s bone and sinus structure).
	Regarding Claim 4, Llop discloses the at least one bushing sleeve 316 is located adjacent the second maxillary sinus window opening of the second surgical guide (labeled above second window; see figure 35).
	Regarding Claim 5, Llop discloses the second surgical guide 20 comprises a first bushing sleeve 316 (circled below) located adjacent the second maxillary sinus window (boxed in below) and a second bushing sleeve (322) adjacent the patient's maxillary arch via 50, respectively.

    PNG
    media_image2.png
    464
    488
    media_image2.png
    Greyscale

Regarding Claim 6, Llop discloses the at least one bushing 320 is configured to seat in the at least one bushing sleeve in a pressure fit (the drill 300 presses against the blushing therefore pressing into the sleeve; Figure 35; Paragraph [0105]).
Regarding Claim 7, Llop discloses the at least one bushing 320 comprises an insertion body configured to extend beyond (322 is above 316 and therefore extends further and beyond it ) the at least one bushing sleeve 316 .
Regarding Claim 8, Llop discloses at least one bushing 320 comprises a flange 400 configured to engage the at least one bushing sleeve.
Regarding Claim 9, Llop discloses the at least one bushing 320 comprises a first hole (boxed in below) configured to be oriented in parallel to the zygomatic implant drill (Figure 35; must be parallel in order to engage; paragraph [0105-0106]).

    PNG
    media_image3.png
    529
    471
    media_image3.png
    Greyscale

Regarding Claim 10, Llop discloses the at least one bushing comprises a concave surface (boxed in below) configured to partially surround the zygomatic implant drill.

    PNG
    media_image4.png
    430
    475
    media_image4.png
    Greyscale

Regarding Claim 11, Llop discloses the at least one bushing 320 comprises a second hole (boxed in below) proximal a flange 400 for engaging the at least one bushing sleeve.

    PNG
    media_image3.png
    529
    471
    media_image3.png
    Greyscale

Regarding Claim 12, Llop discloses the second surgical guide 20 comprises an implant bushing 320 configured for supporting a pterygoid implant.

Response to Arguments
Applicant's arguments filed 09/21/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Llop is not overlaid on the bone as claimed in Claim 1, Llop’s device is placed over the maxillary arch and on top as well as through the bone (see Figure 36) therefore meeting the limitation. Further applicant argues that Llop cannot place the zygomatic implants on one side. This limitation is not claimed in Claim 1 and has no patentable weight. Finally in regards to claim 1, applicant argues that the bushing is lower than that of applicants. Llop meets the claimed limitation of the bushing as the claim only is limited to “extending into the maxillary sinus and engage and govern the position of the zygomatic drill.”
	In response to applicant’s argument that the two guides are not attached to the foundation guide as they are in Llop. However, Llop discloses the first maxillary sinus window guide (see boxed in portion above labeled first window) is configured for placement on a lateral wall of the maxillary sinus (Paragraph [0016] discloses the implant can be laid outside of the skull’s bone and sinus structure). Due to the limitation of the claim, Llop meets it in its entirety as it is not claimed that the sinus window cannot be a component of the device.
	Llop meets the intended claim limitations and provides a zygomatic dental implant guide.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772